DETAILED ACTION
Claim Status
	Applicant’s amendment filed August 31, 2022 has been entered. Claims 1-30 are pending. Claims 8-12, 20 and 22-30 are withdrawn. Claims 1-7, 13-19 and 21 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19 and 21, in the reply filed on March 24, 2022 is acknowledged.  The traversal is on the ground(s) that the groups have overlapping subject matter, and therefore, there is no serious burden in searching the distinct groups. In order to search group I, the examiner would have to search group III, which in turn would require searching group II.  This is not found persuasive because the peptide construct of group I could be chemically synthetized, which would not require expression in a cell. Additionally, there would be serious burden as the groups have acquired a separate status in the art in view of their classification which would require additional searching.
The requirement is still deemed proper and is therefore made FINAL.

Claims 20 and 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 24, 2022.

Applicant’s election of peptide or protein fragment, as the species elected, in the reply filed on March 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings - withdrawn
Objection to the drawings is withdrawn in view of Applicant’s amendment to provide black and white replacement drawings and to cancel the paragraph in the specification indicating the presence of color drawings.

Nucleotide and/or Amino Acid Sequence Disclosures - withdrawn
Applicant has provided and incorporation by reference paragraph as required and has provided sequence identifiers for the sequences lacking an identifier.

Specification - withdrawn
Applicant has provided an abstract within the range of 50 to 150 words in length and describes the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 

Claim Objections – new objection necessitated by Applicant’s amendment
Claim 1 is objected to because of the following informalities: claim 1 recites in line 8 the term “Wherein”. Claim 1 should recite the term as “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 - withdrawn
Rejection of claims 4 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to claims 4 and 5 to clarify language.

Claim Rejections - 35 USC § 112 – new rejection necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by Applicant’s amendment to claim 18 to recite “the intermolecular peptide”.
Claim 18, which depends from claim 1, recites the limitation "the intermolecular peptide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103 – withdrawn in view of Applicant’s amendment
Rejection of claims 1-3, 5-7, 13-14, 16-19 and 21 under 35 U.S.C. 103 as being unpatentable over Emtage et al. (WO 2019/164979 A1, published August 29, 2019, earliest effective filing date February 21, 2018) in view of Evnin et al. (US 2020/0115461 A1, published April 16, 2020, earliest effective filing date May 3, 2017) is withdrawn in view of Applicant’s amendment to claim 1 to clarify language and Applicant’s arguments. Applicant’s arguments directed to the combination of Emtage et al. in view of Evnin et al. and their lack of teaching of an intramolecular peptide that binds the extracellular ligand binding domain and sterically hinders the gamma-secretase cleavage site is persuasive in overcoming the rejections of record.
Response to Arguments
Applicant’s arguments, see pages 3-6, filed August 31, 2022, with respect to claims 1-3, 5-7, 13-14, 16-19 and 21 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-7, 13-14, 16-19 and 21 has been withdrawn. 

Allowable Subject Matter
Claims 2-17, 19 and 21 are objected to as being dependent upon an objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636